
	
		I
		111th CONGRESS
		1st Session
		H. R. 1781
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Labor to carry out a
		  sustainability workforce training and education program.
	
	
		1.Short titleThis Act may be cited as the
			 Renew Through Green Jobs Act of
			 2009.
		2.Workforce
			 training and education in clean energy, energy efficiency, climate change
			 mitigation, and sustainable environmental practices
			(a)DefinitionIn
			 this section, the term institution of higher education has the
			 meaning given the term in section 101 of the Higher Education Act of 1965 (20
			 U.S.C. 1001).
			(b)In
			 generalFrom funds made available under subsection (e), the
			 Secretary of Labor shall carry out a sustainability workforce training and
			 education program. In carrying out the program, the Secretary shall award
			 grants to institutions of higher education to provide workforce training and
			 education in industries and practices, such as—
				(1)clean energy,
			 including wind, solar, and geothermal energy;
				(2)green
			 construction, green retrofitting, and green design;
				(3)green
			 chemistry,
				(4)water and energy
			 conservation;
				(5)recycling and waste
			 reduction;
				(6)sustainable
			 agriculture and farming;
				(7)sustainable
			 culinary practices;
				(8)smart grid
			 technology, design, and deployment;
				(9)advanced vehicle
			 technology, including plug-in electric drive vehicles; and
				(10)electric power transmission systems,
			 including upgrading and reconductoring.
				(c)Award
			 considerationsOf the funds made available under subsection (b)
			 for a fiscal year, not less than half shall be awarded to institutions of
			 higher education with existing (as of the date of the award) academic programs
			 that lead to certificates or degrees in 1 or more of the industries and
			 practices described in paragraphs (1) through (10) of subsection (b).
			(d)Peer
			 reviewThe Secretary shall convene a peer review process to
			 review applications for grants under this section and to make recommendations
			 regarding the selection of grantees. Members of the peer review committee shall
			 include—
				(1)educators who have
			 relevant experience in implementing curricula with comparable aims and subject
			 matter; and
				(2)business and
			 industry experts who work in clean energy-related fields.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for fiscal year 2009 and each
			 subsequent fiscal year.
			
